



Exhibit 10.3


CARNIVAL CORPORATION PERFORMANCE-BASED
RESTRICTED SHARE UNIT AGREEMENT
FOR THE CARNIVAL CORPORATION 2011 STOCK PLAN
THIS [YEAR] PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT (this
“Agreement”), shall apply to the award of performance-based Restricted Stock
Units granted to employees of Carnival Corporation, a corporation organized
under the laws of the Republic of Panama, (the “Company”) or employees of an
Affiliate, on [GRANT DATE] under the Carnival Corporation 2011 Stock Plan (the
“Plan”).
WHEREAS, the Company has adopted the Plan, pursuant to which restricted stock
units may be granted in respect of shares of the Company’s common stock, par
value $0.01 per share (“Share”); and
WHEREAS, the Compensation Committee of the Company (the “Committee”) has
determined that it is in the best interests of the Company and its stockholders
to grant the restricted stock units provided for herein to the Participant
subject to the terms set forth herein.
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1.    Grant of Restricted Stock Units.
(a)    Grant. The Company hereby grants to select individuals (each a
“Participant”) a target number of performance-based restricted stock units (the
“PBS RSUs”) as listed in Participant’s EquatePlus portfolio (the “Target
Amount”), on the terms and conditions set forth in the Plan and this Agreement.
Each PBS RSU represents the right to receive payment in respect of one Share as
of the Settlement Date (as defined below), to the extent the Participant is
vested in such PBS RSUs as of the Settlement Date, subject to the terms of this
Agreement and the Plan. The PBS RSUs are subject to the restrictions described
herein, including forfeiture under the circumstances described in Section 3
hereof (the “Restrictions”). The Restrictions shall lapse and the PBS RSUs shall
vest and become nonforfeitable in accordance with Section 2 and Section 3
hereof.
(b)    Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. Any capitalized terms
not otherwise defined in this Agreement shall have the definitions set forth in
the Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement, and to make any and all determinations under them. The
Committee’s decision shall be binding and conclusive upon the Participant and
his legal representative in respect of any questions arising under the Plan or
this Agreement. In the event there is any inconsistency between the provisions
of the Plan and this Agreement, the provisions of the Plan shall govern.
2.    Terms and Conditions.
(a)    Performance Goal.




1

--------------------------------------------------------------------------------





(i)    Subject to the Participant’s continued employment or service with the
Company, a specified percentage of the PBS RSUs shall vest if both (A) the
Participant remains in continuous employment or continuous service with the
Company through the Settlement Date as defined in Sub-section (b) below, and (B)
the Company achieves, at a minimum, the threshold level of performance with
respect to the performance goals set forth on Exhibit A (the “Performance
Goals”). Unless provided otherwise by the Committee, the Participant shall be
deemed to not be in continuous employment or continuous service if the
Participant’s status changes from employee to non-employee, or vice-versa. The
actual number of PBS RSUs that may vest ranges from zero to 200% of the Target
Amount based on the extent to which the Performance Goals are achieved at the
end of the 3-year performance period as set forth on Exhibit A, in accordance
with the methodology set out on Exhibit A, subject to a maximum payout cap of
200%. (I) if the Company does not achieve the threshold level of the Performance
Goals as set out on Exhibit A, then no PBS RSUs shall vest and this grant of PBS
RSUs shall be cancelled in its entirety, and (II) no vesting shall occur unless
and until the Committee certifies that the Performance Goals have been met (the
“Certification”).
(ii)    At any time following the Date of Grant, the Committee shall make
adjustments or modifications to the Performance Goals and the calculation of the
Performance Goals as it determines, in its sole discretion, are necessary in
order to avoid dilution or enlargement of the intended benefits to be provided
to the Participant under this Agreement, to reflect the following events: (A)
asset write-downs; (B) litigation or claim judgments or settlements; (C) the
effect of changes in tax laws, accounting principles, or other laws or
regulatory rules affecting reported results; (D) any reorganization and
restructuring programs; (E) extraordinary nonrecurring items as described in
Accounting Standards Codification Topic 225-20 (or any successor pronouncement
thereto) and/or in management’s discussion and analysis of financial condition
and results of operations appearing in the Company’s annual report to
stockholders for the applicable year; (F) acquisitions or divestitures; (G)
foreign exchange gains and losses; (H) discontinued operations and nonrecurring
charges; (I) a change in the Company’s fiscal year; and/or (J) any other
specific, unusual or nonrecurring events.
(b)    Settlement. The obligation to make payments and distributions with
respect to PBS RSUs shall be satisfied through the issuance of one Share for
each vested PBS RSU, less applicable withholding taxes (the “settlement”), and
the settlement of the PBS RSUs may be subject to such conditions, restrictions
and contingencies as the Committee shall determine. The PBS RSUs shall be
settled as soon as practicable after the end of the three-year performance
period and Certification (as applicable, the “Settlement Date”), but in no event
later than March 15 of the year following the calendar year in which
Certification occurs, except as otherwise specified in Section 4(a).
Notwithstanding the foregoing, the payment dates set forth in this Section 2(b)
have been specified for the purpose of complying with the provisions of Section
409A of the Code (“Section 409A”). To the extent payments are made during the
periods permitted under Section 409A (including any applicable periods before or
after the specified payment dates set forth in this Section 2(b)), the Company
shall be deemed to have satisfied its obligations under the Plan and shall be
deemed not to be in breach of its payments obligations hereunder.
(c)    Dividends and Voting Rights. Subject to the limitation set forth in
Exhibit A (8), each PBS RSU subject to this grant shall be credited with
dividend equivalents equal to the dividends (including extraordinary dividends
if so determined by the Committee) declared and paid to other shareholders of
the Company in respect of one Share. Dividend equivalents shall not bear
interest. On the Settlement Date, such dividend equivalents in respect of each
vested PBS RSU shall be settled by delivery to the Participant of a number of
Shares equal to the quotient obtained by dividing (i) the aggregate accumulated
value of such dividend equivalents by (ii) the Fair Market Value of a


2

--------------------------------------------------------------------------------




Share on the date that is 30 days prior to the Settlement Date or other
applicable vesting date set forth in Section 3(b), rounded down to the nearest
whole share, less any applicable withholding taxes. No dividend equivalents
shall be accrued for the benefit of the Participant with respect to record dates
occurring prior to the Date of Grant, or with respect to record dates occurring
on or after the date, if any, on which the Participant has forfeited the PBS
RSUs. The Participant shall have no voting rights with respect to the PBS RSUs
or any dividend equivalents.
3.    Termination of Employment or Service with the Company.
(a)    Termination by the Company for Cause. If the Participant’s employment or
service with the Company terminates for Cause, then all outstanding PBS RSUs
shall immediately terminate on the date of termination of employment or service.
(b)    Death or Disability. If the Participant’s employment or service with the
Company terminates due to the Participant’s death or is terminated by the
Company due to the Participant’s Disability, then the Participant shall be
deemed to have vested on the date of termination in a number of PBS RSUs equal
to the product of (i) the Target Amount of PBS RSUs multiplied by (ii) a
fraction, the numerator of which is the number of days elapsed during the period
commencing on December 1, [FISCAL YEAR] through and including the date of
termination, and the denominator of which is the total number of days in the
performance period, rounded down to the nearest whole PBS RSU, and the remaining
unvested portion of the PBS RSUs shall terminate on the date of termination of
employment or service. The vested PBS RSUs (and any associated dividend
equivalents) shall be settled in accordance with Section 2(b) and 2(c),
respectively.
(c)    Other Termination. If the Participant’s employment or service with the
Company terminates for any reason other than as otherwise described in the
foregoing provisions of this Section 3 (whether due to voluntary termination,
Retirement, termination by the Company without Cause, or otherwise), then all
outstanding PBS RSUs shall immediately terminate on the date of termination of
employment or service.
(d)    Released PBS RSUs. Following Participant’s termination of employment or
service with the Company for any reason, Participant (or Participant’s
beneficiary, if applicable) must provide for all Shares underlying released PBS
RSUs (including those issued under this Agreement as well as Shares underlying
released PBS RSUs issued under any other similar agreement, whether on account
of termination or previously released in connection with the vesting terms of
such similar agreement) to be liquidated or transferred to a third party broker
after all required documentation and tax withholding guidance is received no
later than six months following the later of (i) Participant’s date of
termination or (ii) the latest Settlement Date or other applicable vesting date
(whether under this Agreement or a similar agreement) occurring following
Participant’s termination. If Participant (or Participant’s beneficiary, as
applicable) fails to liquidate or transfer the Shares prior to the end of the
applicable six month period, the Company is hereby authorized and directed by
Participant either, in the Company’s discretion: (i) to sell any such remaining
Shares on Participant’s (or Participant’s beneficiary’s) behalf on the next
trading date following the end of such period on which the Company is not
prohibited from selling such Shares; or (ii) to transfer such Shares to the
Company’s stock transfer agent for registration in Participant’s (or
Participant’s beneficiary’s) name. The Company will not be responsible for any
gain or loss or taxes incurred with respect to the Shares underlying the
released PBS RSUs in connection with such liquidation or transfer.
Except as otherwise provided in Section 3(b), in no event shall any PBS RSUs be
settled unless and until both (i) at least the threshold Performance Goals are
achieved, and (ii) the Certification occurs.




3

--------------------------------------------------------------------------------




4.    Miscellaneous.
(a)    Compliance with Legal Requirements. The granting and settlement of the
PBS RSUs, and any other obligations of the Company under this Agreement, shall
be subject to all applicable federal, state, local and foreign laws, rules and
regulations and to such approvals by any regulatory or governmental agency as
may be required. If the settlement of the PBS RSUs would be prohibited by law or
the Company’s dealing rules, the settlement shall be delayed until the earliest
date on which the settlement would not be so prohibited.
(b)    Transferability. Unless otherwise provided by the Committee in writing,
the PBS RSUs shall not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant other than by will or the
laws of descent and distribution and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company; provided, that, the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.
(c)    Tax Withholding. All distributions under the Plan are subject to
withholding of all applicable federal, state, local and foreign taxes, and the
Committee may condition the settlement of the PBS RSUs on satisfaction of the
applicable withholding obligations. The Company, Carnival plc or any Affiliate
of the Company or Carnival plc has the right, but not the obligation, to
withhold or retain any Shares or other property deliverable to the Participant
in connection with the grant of PBS RSUs or from any compensation or other
amounts owing to the Participant the amount (in cash, Shares or other property)
of any required tax withholding in respect of the Shares and to take such other
action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such taxes.
(d)    Clawback/Forfeiture.
(i)    In the case of fraud, negligence, intentional or gross misconduct or
other wrongdoing on the part of Participant (or any other event or circumstance
set forth in any clawback policy implemented by the Company, including, without
limitation, any clawback policy adopted to comply with the requirements of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder) that results in a material restatement of
the Company’s issued financial statements, such Participant will be required to
reimburse the Company for all or a portion, as determined by the Committee in
its sole discretion, of any income or gain realized on the settlement of the PBS
RSUs or the subsequent sale of Shares acquired upon settlement of the PBS RSUs
with respect to any fiscal year in which the Company’s financial results are
negatively impacted by such restatement. The Participant agrees to and shall be
required to repay any such amount to the Company within 30 days after the
Company demands repayment. In addition, if the Company is required by law to
include an additional “clawback” or “forfeiture” provision to outstanding
awards, under the Dodd-Frank Wall Street Reform and Consumer Protection Act or
otherwise, then such clawback or forfeiture provision shall also apply to this
Agreement as if it had been included on the Date of Grant and the Company shall
promptly notify the Participant of such additional provision. In addition, if a
Participant has engaged or is engaged in Detrimental Activity after the
Participant’s employment or service with the Company or its subsidiaries has
ceased, then the Participant, within 30 days after written demand by the
Company, shall return any income or gain realized on the settlement of the PBS
RSUs or the subsequent sale of Shares acquired upon settlement of the PBS RSUs.
(ii)    For purposes of this Agreement, “Detrimental Activity” means any of the
following: (i) unauthorized disclosure of any confidential or proprietary
information of the Combined Group, (ii) any activity that would be grounds to
terminate the Participant’s employment


4

--------------------------------------------------------------------------------




or service with the Combined Group for Cause, (iii) whether in writing or
orally, maligning, denigrating or disparaging the Combined Group or their
respective predecessors and successors, or any of the current or former
directors, officers, employees, shareholders, partners, members, agents or
representatives of any of the foregoing, with respect to any of their respective
past or present activities, or otherwise publishing (whether in writing or
orally) statements that tend to portray any of the aforementioned persons or
entities in an unfavorable light, or (iv) the breach of any noncompetition,
nonsolicitation or other agreement containing restrictive covenants, with the
Combined Group. For purposes of the preceding sentence the phrase “the Combined
Group” shall mean “any member of the Combined Group or any Affiliate”.
(e)    No Rights as Stockholder. The Participant shall not be deemed for any
purpose to be the owner of any Shares subject to the PBS RSUs. The Company shall
not be required to set aside any fund for the payment of the PBS RSUs.
(f)    Waiver. Any right of the Company contained in this Agreement may be
waived in writing by the Committee. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.
(g)    Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.
(h)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(i)    No Rights to Continued Employment. Nothing in the Plan or in this
Agreement shall be construed as giving the Participant any right to be retained,
in any position, as an employee, consultant or director of the Company or its
Affiliates or shall interfere with or restrict in any way the right of the
Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Participant at any time for any reason whatsoever.
The rights and obligations of the Participant under the terms and conditions of
the Participant’s office or employment shall not be affected by this Agreement.
The Participant waives all and any rights to compensation and damages in
consequence of the termination of the Participant’s office or employment with
any member of the Combined Group or any of its Affiliates for any reason
whatsoever (whether lawfully or unlawfully) insofar as those rights arise, or
may arise, from the Participant’s ceasing to have rights under or the
Participant’s entitlement to the PBS RSUs under this Agreement as a result of
such termination or from the loss or diminution in value of such rights or
entitlements. In the event of conflict between the terms of this Section 4(i)
and the Participant’s terms of employment, this Section will take precedence.
(j)    Beneficiary. If no beneficiary designated in a valid will survives the
Participant, the Participant’s estate shall be deemed to be the Participant’s
beneficiary.


5

--------------------------------------------------------------------------------




(k)    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.
(l)    Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
of the Participant in accordance with the Plan.
(m)    Governing Law; JURY TRIAL WAIVER.  This Agreement shall be construed and
interpreted in accordance with the laws of the State of Florida without regard
to principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Florida. THE PARTIES EXPRESSLY AND
KNOWINGLY WAIVE ANY RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER
OR IN CONNECTION WITH THIS AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.
(n)    Data Protection. By accepting the grant of the PBS RSUs the Participant
agrees and consents:
(i)    to the collection, use, processing and transfer by the Company of certain
personal information about the Participant, including the Participant’s name,
home address and telephone number, date of birth, other employee information,
details of the PBS RSUs granted to the Participant, and of Shares issued or
transferred to the Participant pursuant to this Agreement (“Data”); and
(ii)    to the Company transferring Data to any subsidiary or Affiliate of the
Company for the purposes of implementing, administering and managing this
Agreement; and
(iii)    to the use of such Data by any person for such purposes; and
(iv)    to the transfer to and retention of such Data by third parties in
connection with such purposes.
(o)    Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.
IN WITNESS WHEREOF, the Company has executed this Agreement as of the day first
written above.


CARNIVAL CORPORATION
By: ______________________________         
Jerry Montgomery
Chief Human Resources Officer


6

--------------------------------------------------------------------------------




Exhibit A


Performance Goal Vesting Matrix


The percentage of the Target Amount of PBS RSUs that shall vest will be based
upon the extent to which the Combined Group’s adjusted operating income (“OI”),
as normalized for [ANNUAL ADJUSTMENTS] for each of the three fiscal years in the
[PERFORMANCE PERIOD DATES] performance period (“Performance Period”) exceeds the
Combined Group’s [ANNUAL BASELINE OI] ([WEIGHT %] weighting); and (ii) the
extent to which the Combined Group’s adjusted return on invested capital
(“ROIC”) at the end of the Performance Period compares to the performance goals
for such period ([WEIGHT %] weighting) in accordance with this Exhibit. All OI
and/or ROIC figures referred to herein along with any figures used to obtain OI
and/or ROIC are determined on a non-GAAP basis as set forth herein.


[PERFORMANCE-BASED CRITERIA FOR AWARD]






7